
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


SALARY CONTINUATION AGREEMENT


        This Salary Continuation Agreement (the "Agreement") is made this 6th
day of April, 2005, by and among Coastal Banking Company, Inc., a South Carolina
corporation (the "Company"), Lowcountry National Bank, a national bank organized
under the laws of the United States (the "Bank") (the "Company and the Bank
being referred to herein collectively as the "Employer") and James L. Pate (the
"Executive").

WITNESSETH

        WHEREAS, the Bank is a national bank organized under the laws of the
United States;

        WHEREAS, Executive is the Chief Financial Officer of Employer; and

        WHEREAS, the parties desire to enter into this agreement to provide for
certain severance payments to Executive in the event there is a Change in
Control (as defined herein) and in accordance of the terms and conditions of
this Agreement.

        NOW, THEREFORE, in consideration of Executive's services to Employer,
the mutual covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1.Definitions.

        a.     "Cause" shall mean (A) the commission by the Executive of a
willful act (including, without limitation, a dishonest or fraudulent act) or a
grossly negligent act, or the willful or grossly negligent omission to act by
the Executive, which is intended to cause, causes, or is reasonably likely to
cause material harm to the Employer (including harm to its business reputation);
(B) the indictment of the Executive for the commission or perpetration by the
Executive of any felony or any crime involving dishonesty, moral turpitude or
fraud; (C) the material breach by the Executive of this Agreement that, if
susceptible of cure, remains uncured 10 days following written notice to the
Executive of such breach; (D) the exhibition by the Executive of a standard of
behavior within the scope of his employment that is materially disruptive to the
orderly conduct of the Employer's business operations (including, without
limitation, substance abuse or sexual misconduct) to a level which, in the Board
of Directors' good faith and reasonable judgment, is materially detrimental to
the Employer's best interest, that, if susceptible of cure, remains uncured
10 days following written notice to the Executive of such specific inappropriate
behavior; (E) the receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Employer intends to institute any
form of formal or informal (e.g., a memorandum of understanding which relates to
the Executive's performance) regulatory action against the Executive or the
Employer if the Board of Directors in good faith determines that the subject
matter of such action involves acts or omissions by or under the supervision of
the Executive or that termination of the Executive would advance the Employer's
compliance with the purpose of the action or would assist the Employer in
avoiding or reducing the restrictions or adverse effects to the Employer related
to the regulatory action; or (F) the failure of the Executive to render the
services hereunder in accordance with an appropriate performance standard
determined in the sole discretion of the Board of Directors;

        b.     "Change in Control" shall mean the occurrence during the Term of
any of the following events, unless such event is a result of a Non-Control
Transaction:

          (i)  The individuals who, as of the date of this Agreement, are
members of the Board of Directors of the Company (the "Incumbent Board") cease
for any reason to constitute at least 50% of the Board of Directors of the
Company; provided, however, that if the election, or nomination for election by
the Company's shareholders, of any new director was approved in advance by a
vote of at least 50% of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, that no individual shall be considered a member of the
Incumbent Board if such

--------------------------------------------------------------------------------



individual initially assumed office as a result of either an actual or
threatened election contest, or other actual or threatened solicitation of
proxies, proxy contest, or consents by or on behalf of any person other than the
Board of Directors of the Company, including by reason of any agreement intended
to avoid or settle any election contest or proxy contest.

         (ii)  An acquisition (other than directly from the Company) of any
voting securities of the Company (the "Voting Securities") by any "Person" (as
the term "person" is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the Company's then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition shall not
constitute an acquisition which would cause a Change in Control.

        (iii)  Consummation of: (i) a merger, consolidation, or reorganization
involving the Company; (ii) a complete liquidation or dissolution of the
Company; or (iii) the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).

        (iv)  A notice of an application is filed with the Office of Comptroller
of the Currency (the "OCC") or the Federal Reserve Board or any other bank or
thrift regulatory approval (or notice of no disapproval) is granted by the
Federal Reserve, the OCC, the Federal Deposit Insurance Corporation, or any
other regulatory authority for permission to acquire control of the Company or
any of its banking subsidiaries; provided that if the application is filed in
connection with a transaction which has been approved by the Board, then the
Change in Control shall not be deemed to occur until consummation of the
transaction.

        c.     "Good Reason" shall mean the occurrence after a Change in Control
of any of the events or conditions described in subsections (i) through
(viii) hereof:

          (i)  a change in the Executive's status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive's reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive's reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Executive from or failure to reappoint or reelect him to any of such
offices or positions, except in connection with the termination of his
employment for disability or Cause, as a result of his death, or by the
Executive other than for Good Reason, or any other change in condition or
circumstances that in the Executive's reasonable judgment makes it materially
more difficult for the Executive to carry out the duties and responsibilities of
his office than existed at any time within ninety days preceding the date of
Change in Control or at any time thereafter;

         (ii)  a reduction in the Executive's base salary or any failure to pay
the Executive any compensation or benefits to which he is entitled within
10 days of the date due;

        (iii)  the Employer's requiring the Executive to be based at any place
outside a 30-mile radius from the executive offices occupied by the Executive
immediately prior to the Change in Control, except for reasonably required
travel on the Employer's business which is not materially greater than such
travel requirements prior to the Change in Control;

        (iv)  the failure by the Employer to (A) continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any time within 90 days preceding the date of a Change in Control or at any
time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive, or
(B) provide the

--------------------------------------------------------------------------------



Executive with compensation and benefits, in the aggregate, at least equal (in
terms of benefit levels and/or reward opportunities) to those provided for under
each other employee benefit plan, program and practice in which the Executive
was participating at any time within 90 days preceding the date of a Change in
Control or at any time thereafter;

         (v)  the insolvency or the filing (by any party, including the Company
or the Employer) of a petition for bankruptcy of the Company or the Employer,
which petition is not dismissed within 60 days;

        (vi)  any material breach by the Employer of any material provision of
this Agreement;

       (vii)  any purported termination of the Executive's employment for Cause
by the Employer which does not comply with the terms of this Agreement; or

      (viii)  the failure of the Employer to obtain an agreement, satisfactory
to the Executive, from any successor or assign to assume and agree to perform
this Agreement, as contemplated in Section 4 hereof.

        Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive's
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

        d.     "Non-Control Transaction" shall mean a transaction described
below:

          (i)  the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the "Surviving
Corporation") in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization;

         (ii)  immediately following such merger, consolidation or
reorganization, the number of directors on the board of directors of the
Surviving Corporation who were members of the Incumbent Board shall at least
equal the number of directors who were affiliated with or appointed by the other
party to the merger, consolidation or reorganization; and

        (iii)  The consummation of the transactions contemplated in the
Agreement and Plan of Merger dated March 31, 2005 between the Company and First
Capital Bank Holding Corporation and any subsequent merger of the Bank with
First National Bank of Nassau County.

        e.     "Notice of Termination" shall mean a written notice of
termination from the Employer or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Good Reason or for Cause,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.

2.Payments to Executive,

        If Executive's employment is terminated (a) Upon a Change in Control,
for any reason upon delivery of notice to the Employer within a 12 month period
after the occurrence of a Change in Control; (b) for Good Reason pursuant to
Section 1(c)(iv); or (c) if the Employer terminates the Executive Without Cause
after a Change in Control, then, in addition to other rights and remedies
available in law or equity, the Executive shall be entitled to the following
(i) the Employer shall pay the Executive in cash within 15 days of such
termination date any sums due him as base salary and/or reimbursement of
expenses through the date of such termination, plus any bonus earned or accrued
under the Bonus Plan through the date of termination (including any amounts
awarded for previous

--------------------------------------------------------------------------------




years but which were not yet vested) and a pro rata share of any bonus with
respect to the current fiscal year which had been earned as of the date of the
Executive's termination (and any forfeiture in other restrictive provisions
applicable to each award shall not apply); and (ii) the Employer shall pay the
Executive in cash within 15 days of such termination date one lump sum payment
in an amount equal to the sum of (1) the Executive's then current annual base
salary, and (2) the average bonuses paid to Executive during the three preceding
fiscal years.

3.Governing Law; Jurisdiction and Venue.

        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of South Carolina without giving effect to
the conflict of laws principles thereof. The parties agree to the exclusive
jurisdiction and venue of the federal courts sitting in Beaufort County, South
Carolina with regard to any actions that arise out of this Agreement.

4.Successors; Binding Agreement.

        This Agreement shall be binding upon and shall inure to the benefit of
Employer and its successors and assigns. Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by Executive, his
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by Executive's legal personal representative.

5.Entire Agreement.

        This Agreement constitutes the entire agreement between the parties
hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

6.Counterparts.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

[signatures on following page]

--------------------------------------------------------------------------------



    EMPLOYER
 
 
COASTAL BANKING COMPANY, INC.,
a South Carolina corporation
 
 
By:
/s/  RANDOLPH C. KOHN      

--------------------------------------------------------------------------------

Name: Randolph C. Kohn
Title: President and Chief Executive Officer
 
 
LOWCOUNTRY NATIONAL BANK
 
 
By:
/s/  RANDOLPH C. KOHN      

--------------------------------------------------------------------------------

Name: Randolph C. Kohn
Title: President and Chief Executive Officer
 
 
EXECUTIVE
 
 
By:
/s/  JAMES L. PATE      

--------------------------------------------------------------------------------

Name: James L. Pate

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



SALARY CONTINUATION AGREEMENT
